DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Formal Matters
Applicant’s response filed April 4, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1 and 3-10 are currently pending. Claims 9-10 are withdrawn. Claim 2 is cancelled. Claims 1 and 3-10 are currently amended.


Specification – Objection Withdrawn
Applicant’s amendments to the Specification, submitted April 4, 2022, are accepted.  The amendments, regarding the use of trade names, includes the generic terminology, as well as the proper symbols indicating use in commerce such as ™, SM , or ® following the terms.
Applicants also amended the specification to include the complete spelling for the indicated acronyms/abbreviations.  
Therefore, the previous objections to the Specification are withdrawn.


Claim Objections
Applicant’s amendments to claims 1 and 8, submitted April 4, 2022, obviate the previous rejection to claims 1 and 8.  However, the amendment has necessitated a new objection as set forth below.
Claim 1 is objected to because of the following informalities:  minor typographical errors.
Claim 1a), step (5), has been amended to recite the following:
“counting iPS single cells are inoculating the iPS single cells into….”
It appears the word “are”, between “cells” and “inoculating” should be the word “and” so the phrase reads as follows:
“counting iPS single cells and inoculating the iPS single cells into….”

Further regarding claim 1, the last line of claim 1 has been amended to recite “…and an inoculation density of the 3D culture plate is 5 / 105 cells per well”.  It appears the phrase should read as follows:
“…and an inoculation density of the 3D culture plate is 5 x 105 cells per well”
Appropriate correction to claim 1 is appreciated.


Claim Interpretation
	It is noted, as discussed in the previous Office action, claim 1 recites the preamble “A method of inducing induced pluripotent stem (iPS) cells to generate autologous melanocytes…”.  Given that claim 1, is directed to a method of generating melanocytes, it is considered that the phrase “autologous melanocytes” is directed to the intended use of the melanocytes, that is the generated melanocytes are intended to be transplanted to the donor of the iPS cells. 
M.P.E.P. § 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitation "autologous melanocytes" does not affect the patentability of the claimed method. Methods are defined by their constituent steps, not by an intended use or application. 

Further regarding claim 1, claim 1 has been amended to recite the following phrase:
“… a 3D microplate with ultralow attachment for self-assembly spheroid formation…”
As to the use of the relative terminology “ultralow attachment”, it is noted the specification, at paragraph [0008], provides that the use of Elplasia® 3D culture plates promotes aggregation of the inoculated induced pluripotent stem cells (iPS cells) and formation of embryoid bodies.  Applicant’s FIGS. 2 and 3 further provide the 3D culture plate promotes aggregation of the inoculated induced pluripotent stem cells (iPS cells) and formation of embryoid bodies.
Corning® Elplasia® product information (see PTO-892) evidences the disclosed Elplasia® 3D culture plates have an ultra-low attachment (ULA) surface for promoting cell aggregation and spheroid formation (Key Features of Elplasia Plates and Key Benefits of Elplasia Plates, page 2 of 6).
Thus, in light of the specification, one of ordinary skill ascertains the use of the phrase “3D microplate with ultralow attachment” encompasses microwell culture plates that promote cell aggregation and formation of spheroids (i.e. embryoid bodies).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Rejection Withdrawn
RE: Rejection of Claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Regarding claim 1, Applicant has amended claim 1 to clarify the medium is added to the enzyme dissociated iPS clones for subsequent pipetting to form a cell suspension.
Further regarding claim 1, claim 1 has been amended to positively recite a step of centrifugation.  
Additionally, regarding claim 1, claim 1 has been amended to clarify that culturing takes place upon addition of the ROCK inhibitor and after culture, embryoid bodies having uniform morphology and size are obtained. 
Further regarding claim 1, claim 1 has been amended to remove the trademark/trade name mTeSR™.

Regarding claim 6, Applicant has amended claim 6 to clarify that step b)(1) and step b)(2) have a combined length of time of 21 days.

Applicant’s amendments to claims 1 and 6 obviate the previous the rejection to claims 1-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections-Withdrawn
RE: Rejection of claims 1 and 3-7 under 35 U.S.C. 103 as being unpatentable over Ohta, in view StemCell and Majka;
Rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Ohta, in view of StemCell and Majka, and further in view of US 2017/0342363; and
Rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Ohta, in view of StemCell and Majka, and further in view of Fang.
Claim 2 has been cancelled.
Claim 1 has been amended to remove the limitation regarding mTeSR™ medium and now recites “a first feeder-free maintenance medium” and “a second feeder-free maintenance medium”.
Claim 1 has been further amended to now recite “the 3D culture plate for inoculating the iPS single cells is a 3D microplate with ultralow attachment for self-assembly spheroid formation and culture, the 3D culture plate has 24 wells, and an inoculation density of the 3D culture plate is 5 / 105 cells per well”.
Due to the claim amendments the rejections under 35 U.S.C. 103 have been withdrawn, however the amendments have necessitated new ground(s) of rejection, as set forth below.


New ground(s) of rejection, necessitated by Amendment
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al., (Kursad Turksen (ed.), Skin Stem Cells: Methods and Protocols, Methods in Molecular Biology, 2013, Vol. 989, Chapter 16,“Generation of Human Melanocytes from Induced Pluripotent Stem Cells”, pages 193-215; previously cited) (“Ohta”), in view of Antonchuk et al, (Basic Cell Culture Protocols, Methods in Molecular Biology, vol. 946, Chapter 32, pages 523-533 (2013), Cheryl D. Helgason and Cindy L. Miller, (eds.); see PTO-892) (“Antonchuk”) and further in view of STEMCELL (AggreWell™400, Product Description (2017); see PTO-892) (“STEMCELL”).
It is initially noted, as set forth above at Claim Interpretation, the phrase “autologous melanocytes” is directed to the intended use of the generated melanocytes, and as such, the limitation "autologous melanocytes" does not affect the patentability of the claimed method. Methods are defined by their constituent steps, not by an intended use or application. 

Ohta is directed to the generation of human melanocytes from induced pluripotent stem cells (iPSCs) and teaches the generated melanocytes are useful for studying human melanocytic development, as well as for therapies for patients suffering from pigmentation disorders (Abstract and Fig. 1).
Ohta specifically teaches preparing iPSC colonies using feeder cell culture, wherein enzymatic passaging was performed prior to iPSC colony differentiation.  (3.2 iPSC Culture (Cell Passage Procedure), pages 200-201).  Ohta teaches the iPSC colonies can be subjected to frozen storage and thereafter thawed prior to embryoid body (EB) formation. (3.3 Storage if iPSCs and 3.4 Thawing iPSCs, page 202).
Ohta, at 3.5 Embryoid Bodies Formation (pages 202-203), teaches the following steps that lead to embryoid body formation from the iPSC cells:
iPSC colonies are subjected to CTK solution comprising the enzymes Tyrpsin and Collagenase IV (see Table 3), which reads on the claimed step of adding iPS single cell dissociation enzyme into the iPS clones for dissociation, resulting in dissociated iPS clones.
Ohta teaches adding 10 ml of iPSC medium and gently pipetting the enzyme treated cells to form a cell suspension prior to centrifugation, which reads on the step of adding medium to the dissociated iPS clones and cells are pipetted gently to form iPS single cell suspension.
Ohta teaches subjecting the dissociated iPSC cells to centrifugation, discarding the supernatant and thereafter resuspending the cells in 10 ml of iPSC medium prior to seeding to a gelatin-coated dish for a 2-hour incubation, which reads on the steps of centrifuging the iPS single cell suspension, and after centrifugation, discarding supernatant and then adding a second portion of medium to the cell pellet for resuspension.
Ohta teaches the cell suspension is transferred from the gelatin-coated dish to a bacterial culture dish (i.e. low-attachment plate). The culture medium is then changed to EB medium (see Table 5) and the cells are cultured continuously for 3-4 weeks to promote EB formation, wherein the EB medium is changed every 3-4 days using 15 ml tubes and gently aspirating and pipetting the EBs to the bacterial culture plates (i.e. low-attachment plate) (see Note 8, page 213). The EBs are uniformly spherical in shape (Fig. 2b).  Ohta’s teaching reads on the steps of inoculating the iPS single cells into a 3D culture plate, culturing to form embryoid bodies that are uniformly spherical (see Fig. 2b), and aspirating, pipetting and transferring the embryoid bodies to a low-attachment plate for continued culture.
As to the limitation that the medium used in claim 1a), step (2) is first feeder-free maintenance medium, it is noted that Ohta discloses adding iPSC medium to the dissociated iPS colonies after removal of feeder cells via PBS rinse, and further pipetting gently to form an iPS single cell suspension (3.5 Embryoid Bodies Formation, paragraphs 4-6, page 203).  Thus, Ohta’s disclosed iPS medium reads on “a first feeder-free maintenance medium”.
As to the limitation that the medium used in claim 1a), step (4), is a second feeder-free maintenance medium, it is noted, as discussed immediately above, Ohta discloses adding iPSC medium to the dissociated iPS colonies after removal of feeder cells via PBS rinse, and further pipetting gently to form an iPS single cell suspension, which reads on “a first feeder-free maintenance medium”.  Therefore, when Ohta resuspends the centrifuged/pelleted cells in the iPS medium, Ohta’s process reads on “adding a second feeder-free maintenance medium to a cell pellet for resuspension”, thus meeting the limitation of claim 1a), step (4).
  As to the limitation regarding claim 1a), step (5) and counting of the iPS cells prior to inoculating the 3D culture plate for embryoid body formation, as well as the amended limitations regarding inoculating the cells to an ultralow attachment 3D culture plate at a cell density of 5 x 105 cells per well wherein the 3D culture plate has 24 wells, it is noted that Ohta does not further teach whether or not the iPSC suspension was subjected to a cell count prior to seeding the culture plate and Ohta does not further teach the seeded bacterial culture plate is an ultralow attachment plate having 24 wells seeded at a cell density of 5 x 105 cells per well.  However, Antonchuk is directed to methods for forming embryoid bodies (EBs) from human pluripotent stem cells using AggreWell™ 3D microwell plate, wherein the EB size is defined by the number of inoculated cells, thus generating populations of uniform EBs (Abstract and 1. Introduction, fourth paragraph, page 524).
Antonchuk specifically teaches preparing EBs by first preparing a single cell suspension of hES (human embryonic stem cells) or hiPS (human induced pluripotent stem cells) using Accutase™ (cell dissociation enzyme) to dissociate the cultured hiPS cells and remove them from the culture dish. Once the cells have detached, the cell suspension is gently pipetted until the cells are fully dissociated.  The single cell suspension is transferred to a conical tube and centrifuged to form a cell pellet. The supernatant is discarded by aspiration and the remaining hiPS cell pellet is resuspended in Aggrewell™ medium containing Y-27632 ROCK inhibitor.  Cells are counted and the viable cell concentration is calculated (3.2 Preparation of a Single Cell Suspension of Undifferentiated hES or hiPS Cells, paragraphs 1-11, pages 526-527).  Antonchuk further teaches calculating the number of hiPS cells needed per well to generate EBs using the AggreWell™ 400 culture plates (3.3 Generation of Embryoid Bodies from hES or hiPS Cells Using AggreWell™ 400, paragraph 1, page 527). Antonchuk’s Table 1 (page 527) sets forth the number of cells required for inoculating the 3D culture plate to generate various sizes of EBs. Specifically, when using the AggreWell™ 400 plates (i.e. ultralow attachment 3D microplate), 2.4 x 105 cells per well are used to produce EBs comprising 200 cells per EB and 6 x 105 cells per well are used to produce EBs comprising 500 cells per EB.
Therefore, Antonchuk has established it was well-known to perform a cell count prior to inoculation of iPS cells into ultralow attachment 3D microplates for the production of EBs. Furthermore, Antonchuk has established it was well-known that optimizing the density of the cells permits the generation of EBs of a specifically desired size.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the cell concentration prior to inoculating the culture plate for EB formation since doing so would permit optimizing the density of cells to be seeded thus optimizing the size of the generated EBs.
The person of ordinary skill in the art would have been motivated to modify the method of Ohta to include determining the cell concentration prior to inoculating the culture plate and optimizing the density of cells to be seeded thus optimizing the size of the generated EBs, as taught by Antonchuk, for the predictable result of successfully seeding an appropriate cell density for generating embryoid bodies of desired sizes, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ohta and Antonchuk because each of these teachings are directed at generating embryoid bodies from induced pluripotent stem cells.	
As to the claimed iPS cell density of 5 x 105 cells per well for inoculating the 3D microplate, Antonchuk teaches seeding at various cell densities based on the desired size of the EB to be produced.  Antonchuk specifically teaches cell densities ranging from 2.4 x 105 cells per well to 6 x 105 cells per well to produce EBs having 200 to 500 cells per EB (claimed range lies within the prior art range).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Further regarding claim 1, and the limitation the 3D culture plate has 24 wells, it is noted that, although Antonchuk uses an 8-well AggreWell™400 culture plate (2.1 Preparation of AggreWell™400 Plates, paragraph 1, page 525), it is noted that changes in size/proportion are held to be obvious in view of MPEP 2144.04 IV A. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Alternatively, it is noted that STEMCELL teaches AggreWell™400 plates are commercially available in a 24-well format (Product Information, page 1 of 4) and Table 1 of STEMCELL further teaches inoculation densities ranging from 2.4 x 105 cells per well are used to produce EBs comprising 200 cells per EB and 6 x 105 cells per well are used to produce EBs comprising 500 cells per EB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 24-well AggreWell™400 plate, as the AggreWell™400 plate of the prior art.
 The person of ordinary skill in the art would have been motivated to use a 24-well AggreWell™400 plate, as taught by STEMCELL, for the predictable result of preparing an increased population of EBs, thus making more EBs available for differentiation to the desired melanocytes since Ohta teaches the generated melanocytes are useful for studying human melanocytic development, as well as for therapies for patients suffering from pigmentation disorders (Abstract and Fig. 1).
The skilled artisan would have had a reasonable expectation of success in substituting the 24-well AggreWell™400 plate, for the 8-well AggreWell™400 plate because STEMCELL has shown that 24-well AggreWell™400 plates are commercially available for the production of large numbers of EBs.
Further regarding claim 1 and the limitation that a ROCK (Rho-associated protein kinase) inhibitor is added to the iPS cell suspension prior to seeding and culturing to form embryoid bodies, it is noted that Ohta’s specific teaching at 3.5 Embryoid Bodies Formation (pages 202-203) does not teach whether or not a ROCK inhibitor is added to the cell suspension.  However, Ohta (3.4 Thawing iPSCs, page 202) teaches the addition of Y-27632 (i.e. ROCK inhibitor) to the thawed iPS cell suspension prior to seeding to a 100-mm culture dish and Ohta further teaches that the addition of Y-27632 can be useful to decrease cell damage (see Note 6, page 213).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a ROCK inhibitor to the iPS cell suspension.
The person of ordinary skill in the art would have been motivated to modify the method of Ohta to add a ROCK inhibitor to the iPS cell suspension for the predictable result of successfully decreasing cell damage, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success regarding the addition of a ROCK inhibitor since Ohta adds Y-27632 to the iPS cells prior to cell seeding in order to decrease cell damage to the iPS cells.
As to the limitation regarding changing the cell culture medium every day, it is noted that Ohta’s specific teaching at 3.5 Embryoid Bodies Formation (pages 202-203) teaches changing the EB medium every 3-4 days.  However, Ohta’s teaching at paragraph 7 (page 201) acknowledges performing daily culture changes when maintaining the iPSC clones and Antonchuk teaches a culture change after 24 hours of culturing to promote EB formation (3.4 Harvesting Human Embryoid Bodies from AggreWell™ Plates, paragraphs 1-10, pages 528-530). Thus, Ohta acknowledges that changing culture medium every day is well-known in a method for preparing melanocytes from iPS cells and Antonchuk demonstrates it is well-known to change the culture medium after 1 day of culture.  One of ordinary skill would be motivated to change the culture medium every day in order to permit the predictable result of providing the growing cells with fresh nutrients and at the same time remove cell waste materials.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Ohta by including daily culture medium changes with a reasonable expectation of success.  Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
As to claim 1, step b)(1) and early stage differentiation, Ohta  teaches changing the iPS cell culture medium to EB culture medium, thus meeting this limitation of claim 1. (3.5 Embryoid Bodies Formation, paragraph 9, page 203).
As to claim 1, step b)(2) and mid-stage differentiation, Ohta’s teaching at 3.6 Melanocyte Induction, paragraphs 3 and 4 (page 204) teaches transferring embryoid bodies to fibronectin-coated  6-well culture plates (i.e. first fibronectin-coated culture plate) comprising fresh melanocyte induction medium (i.e. differentiation medium components remain unchanged), and the embryoid bodies attach to the plate and grow (see Note 9), thus meeting this limitation of claim 1.
As to claim 1, step b)(3) and late-stage differentiation, Ohta’s teaching at 3.6 Melanocyte Induction, paragraphs 6-9 (page 204) teaches dissociation of embryoid bodies after they attached to the first fibronectin-coated plate using TrypLE Select and gently pipetting, sieving through a 40 µm cell strainer (dissociated into single cells), resuspension in differentiation medium and inoculation into second fibronectin-coated 6-well plates. Prior to reaching confluent (100%) cell density, passage is performed with TrypLE Select (i.e. dissociation enzyme) and pigmented cells (melanocytes) were obtained after 4-5 weeks of differentiation (i.e. 28-35 days) (claimed range overlaps the prior art range).  Thus, Ohta’s teaching meets the limitations of claim 1, step b)(3).
The combined prior art reads on a method of inducing induced pluripotent stem cells (iPS cells) to generate autologous melanocytes by using a three-dimensional (3D) suspension system.  
Regarding claim 3 and the limitation that the culture in step a)(6) lasts for 5-10 days until embryoid bodies reach 300-500 µm prior to aspirating and transferring the EBs for continued culture on low-attachment plates prior to early-stage differentiation, it is noted that Ohta’s Fig. 2b illustrates embryoid bodies comprising a diameter of approximately 300 µm. Ohta teaches the seeded iPS cells are cultured for 3-4 weeks to promote EB formation. Ohta does not further teach whether or not the embryoid bodies reached 300 µm in 5-10 days as recited in claim 3. However, Antonchuk further teaches that the size of the microwell contributes to the size of the formed EB, and depending on the number of cells seeded, EBs initially form after 24 hours of culturing having a spherical shape and uniform size. Antonchuk notes it is easy to control the size of the EBs by adjusting the cell seeding density (1. Introduction, third and fourth paragraphs, page 524).  Thus, one of ordinary skill in the art would recognize that the size of the embryoid bodies would correlate with number of cells seeded, microwell dimensions and the time period for culturing, and is thus a results effective variable.
The parameter of culturing time period is recognized as a result-effective variable which achieves the recognized result of permitting formation of the embryoid bodies.  
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of the combined prior art to optimize the culturing time period to about 5-10 days, to permit formation of embryoid bodies have a size ranging from 300-500 µm.
Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 4 and the limitation that the embryoid bodies in step b)(1) are suspended in the low attachment plates during the 3D early-stage differentiation, Ohta teaches changing the culture medium to EB medium (i.e. early-stage differentiation) and culturing under low attachment conditions at 3.5 Embryoid Bodies Formation, paragraph 9 (page 203), thus meeting the limitation of claim 4.
Regarding claim 5, as to the limitation that the early-stage differentiation lasts for 14 days and the mid-stage differentiation lasts for 7 days (total of 21 days), it is noted that Ohta’s early-stage differentiation step is for a time period of three weeks, i.e. 21 days. (3.5 Embryoid Bodies Formation, paragraphs 9 and 10, page 203).  Ohta’s mid-stage differentiation step is conducted for a time period of three weeks, i.e. 21 days (3.6 Melanocyte Induction paragraphs 5 and 6, page 204).  The claimed time periods lie within the time periods disclosed by the prior art. Therefore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 6, as set forth above, regarding claim 5, the embryoid bodies of Ohta have been subjected to a step of early-stage differentiation that is for a time period of three weeks, i.e. 21 days and Ohta’s mid-stage differentiation step is conducted for a time period of three weeks, i.e. 21 days.  The time period claimed in claim 6 lies within the time period disclosed by the prior art. Therefore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta, in view of Antonchuk and STEMCELL, as applied to claims 1 and 3-6, and further in view of Majka et al., (US 2020/0216804; previously cited) (“Majka”).
The teaching of Ohta, in view of Antonchuk and STEMCELL, is set forth above.
Regarding claim 7 and the limitation that the density of the cell population that is inoculated into the second fibronectin-coated culture plates of claim 1, step b)(3) is 2 x 104 cells/cm2, it is noted that although Ohta teaches the cells are split at a ratio of 1:3 and Antonchuk teaches inoculating with a cell density of 6 x 104 cells per well (Table 1), Ohta and Antonchuk do not further teach using an inoculated cell concentration of 2 x 104 cells/cm2.  However, Majka is also directed to methods for differentiating human induced pluripotent stem cells to produce pigmented cells which produce melanin, i.e. melanocytes (Abstract; paragraphs [0001] and [0028]).  Majka specifically teaches the cells at late-stage differentiation are dissociated into a single cell suspension and plated at a density of 0.5 x 105 to 2 x 105 cells/cm2 (correlates to 5 x 104 to 20 x 104 cells/cm2) (paragraph [0021]).  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta, in view of Antonchuk and STEMCELL, as applied to claims 1 and 3-6, and further in in view of Fang et al., (Stem Cells, 2006; 24: 1668-1677; previously cited) (“Fang”).
The teaching of Ohta, in view of Antonchuk and STEMCELL, is set forth above.
Regarding claim 8, Ohta’s late-stage differentiation medium is disclosed at Table 6 (page 205).  Ohta’s differentiation medium comprises all the components recited in claim 8 except for the following:
50% v/v L-Wnt3a cell conditioned medium and 30% low-glucose DMEM.
However, Fang is directed to methods for defining the conditions for generating melanocytes from human embryonic stem cells, wherein embryoid bodies are formed and thereafter induced to differentiate to melanocytes (Abstract and Differentiation Induction, page 1669).  Fang specifically teaches the differentiation medium comprises the following components:
30% low-glucose DMEM;
50% Wnt3a conditioned medium from L-Wnt3a cells;
 0.05 µM dexamethasone;
1 x insulin-transferrin-selenium (ITS)/
 1 mg/ml linoleic acid-bovine serum albumin;
 20% MCDB 201;
1 X 10 -4 M L-ascorbic acid;
50 ng/ml SCF (stem cell factor);
100 nM EDN3; 20 pM cholera toxin;
50 nM TPA;
4 ng/ml b-FGF; and
1% FBS.
Thus, Fang has established it was well-known that melanocyte differentiation medium includes the same components as taught by Ohta and further comprises 50% v/v L-Wnt3a cell conditioned medium and 30% low-glucose DMEM.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute the melanocyte differentiation medium, as taught by Fang, as the melanocyte differentiation medium in the method of the combined prior art for the predictable result of successfully promoting the generation of melanocytes, thus meeting the limitation of claim 8. Fang has shown that it was well-known that melanocyte differentiation medium comprises 50% v/v L-Wnt3a cell conditioned medium and 30% low-glucose DMEM; thus, one would have had a reasonable expectation of successfully substituting Fang’s melanocyte differentiation medium in the in the method of Ohta. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Response to Remarks/Amendment

Rejection of claims 1 and 3-8 under 35 USC 103:
It is initially noted, as set forth above, the previous rejections of claims 1 and 3-7 over the combination of Ohta, in view of StemCell and Majka, and the rejection of claim 8 over the combination of Ohta, in view of StemCell, Majka and Fang, have been withdrawn in view of Applicant’s claim amendments submitted April 4, 2022.
As to Applicant’s remarks regarding the cited reference to Ohta and the limitation directed to the embryoid bodies having uniform morphology and size, as discussed at Applicant’s remarks (pages 10-11), it is noted that Applicant’s remarks have been carefully considered, but are not found persuasive in view of the new grounds of rejection over Ohta, in view of Antonchuk and STEMCELL.
Specifically, Ohta teaches preparing EBs that are uniformly spherical in shape and having a size of approximately 300 µm (Fig. 2b) and Antonchuk further teaches a well-known method for preparing EBs having uniform morphology and size by optimizing the cell density used for inoculating 3D culture plates having uniform microwell sizes which results in formation of EBs having uniform morphology and size (1. Introduction, third and fourth paragraphs, page 524).  Thus, the prior art teaches methods for obtaining EBs having uniform morphology and size.

Further, as to Applicant’s remarks regarding the rejection of claim 5, as discussed at Applicant’s remarks (pages 11-12), Applicant asserts that the claimed time periods for early- and mid-stage differentiation improves the production efficiency of melanocytes which is supported by detecting gene expression of melanocytes.  
Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that claim 1 as currently written does not recite any limitations regarding the production efficiency of melanocytes, specifically detection of gene expression of melanocytes.  It is noted that Ohta also teaches detection of gene expression of melanocytes (Figs. 3-5) and Ohta’s Fig. 6 specifically teaches detection of melanocytes after 1 week of differentiation culture.
It is further noted, as set forth above, the claimed time periods lie within the time periods disclosed by the prior art. Therefore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
It is additionally noted that, absent any teaching of criticality by the Applicant concerning the time-period for melanocyte differentiation, it would be obvious that one of ordinary skill in the art would recognize the culturing time-period is a result effective variable that promotes melanocyte differentiation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).

As to Applicant’s remarks regarding the rejection of claim 7, as discussed at Applicant’s remarks (page 12), Applicant asserts that one would not be motivated to modify the Ohta method to inoculate the cell population into the second fibronectin-coated culture plates at a concentration of 2 x 104 cells/cm2 at the late-stage of differentiation to melanocytes since Majka uses different culture medium and different coating materials for producing melanocytes and the claimed cell concentration is advantageous for induced melanocyte proliferation as compared to concentrations that are higher or lower.
Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is first noted that claim 7 as currently written does not recite any limitations regarding melanocyte proliferation parameters.
Additionally, it is noted that Majka’s method is directed to producing pigmented cells from induced pluripotent stem (iPS) cells, wherein the iPS cells are used to form embryoid bodies which are seeded to adherent culture dishes for attached culturing to produce progenitor cells that are subjected to terminal differentiation until cells pigmented with melanin are obtained.  Majka specifically demonstrates that the EBs can be dissociated to single cells and seeded at cell populations that are substantially similar to the claimed concentration (i.e. 5 x 104 cells/cm2), and are successfully differentiated to melanocytes. Majka teaches the disclosed cell concentration resulted a differentiation method that was highly reproducible and efficient.  Thus, one would be motivated to modify the Ohta method to inoculate the cell population into the second fibronectin-coated culture plates at a concentration of 2 x 104 cells/cm2 at the late-stage of differentiation to melanocytes.
Furthermore, Applicant has provided no evidence that the claimed cell concentration has any significantly improved proliferation properties and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

As to Applicant’s remarks regarding the rejection of claim 8, as discussed at Applicant’s remarks (page 13), Applicant asserts that the cited reference to Fang does not cure the asserted deficiencies of the combined prior art.
Applicants rely on the arguments used in traversing the rejection of claims 1 and 3-7 to also traverse this rejection without additional arguments. However, for the reasons set forth above, Applicant’s arguments are not found persuasive. The rejection of claims 1 and 3-6 is maintained as proper in view of the new ground of rejection over Ohta, in view of Antonchuk and STEMCELL.  Therefore, the response set forth above to arguments also applies to the rejection of claim 8.
 

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633